DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
The applicant responded to the requirement for information. 
The applicant alleges provisional application 62/635,113 supports the amendments to the specification. The examiner disagrees. The provisional application 62/635,113 has the same errors as the current application.
	The applicant alleges the amendments to the specification are “formal matters”. The examiner disagrees. The amendments would add new matter, and were not a part of the specification as filed. 
The applicant alleges “[t]he Action appears to construe the claims as requiring a large-scale quantum computer and rewrites the claims to require such a quantum computer”. The examiner disagrees. MPEP 2164.08  discloses “[a]ll questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.” As noted previously, the claims would encompass a fault tolerant quantum computer. Moreover, the response to the rule 105 requirement, filed 7/25/22, explicitly states the computing device can be a full scale quantum computer. Therefore, the claims would encompass a full scale quantum computer.
The applicant alleges “the claimed methods can also be used on more sophisticated quantum hardware such as a fault tolerant quantum computer that may not be available does not diminish their utility with respect to the available, few-qubit quantum computing systems”. The examiner disagrees. MPEP 2164.06(a) discloses “[b]road claim language is used at the peril of losing any claim that cannot be enabled across its full scope.” In this case, the applicant has not shown one would be able to perform the claimed method on fault tolerant computer that had not been built at the time the specification was filed. Therefore, the applicant’s argument is unpersuasive. 
Specification
The amendment filed 7/25/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “or using the approach of Poulin et al above” and “[c]hoosing Pdiab sufficiently large and g sufficiently small, one can obtain the desired Psucc “.
Applicant is required to cancel the new matter in the reply to this Office Action.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification refers to many non-patent literature documents, and relies on the non-patent literature documents to supply extra information, but the original specification has not explicitly incorporated the non-patent literature documents by reference into the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
112(a) New matter- the addition of “the approach of Poulin et al above” to the specification
Claim 13 discloses “evolving the set of one or more qubits from a first state to a second state… evaluating results of the second phase estimation technique relative to an error criteria”. 
Page 14 originally disclosed “[n]ow consider the error in the phase estimation. Consider, for example, the scheme of A. One can take the probability of error in any step to be (e) so that the total probability of error is 0(e). If controlled time evolution can be implemented exactly, the phase estimation has an overhead that is only logarithmic in the error. Using any of the time evolution algorithms above or using ?”.
 The applicant amended the specification on 7/25/22 to replace the “?” with  “the approach of Poulin et al above”.
The examiner submits the amendment to the specification would affect the claim limitations of “evolving the set of one or more qubits from a first state to a second state… evaluating results of the second phase estimation technique relative to an error criteria”.
The examiner submits this amendment filed 7/25/22 to the specification would constitute new matter. MPEP 2163.06 I discloses “[w]hen the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material.”

112(a)- Scope of Enablement- fault tolerant quantum computing
Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for fault tolerant quantum computing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Claim 13 would encompass a fault tolerant quantum computer. 
The response to the rule 105, filed 7/25/22, explicitly states the computing device can be a full scale quantum computer.
Claim 13 explicitly discloses “operating a quantum computing device”.  MPEP 2111.02 discloses "[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). Therefore, the claims encompass operating a quantum computing device. 
Specification page 36 discloses :
With reference to FIG. 5, an exemplary system for implementing the disclosed technology includes computing environment 500… The environment 500 includes one or more quantum processing units 502 and one or more readout device(s) 508. The quantum processing unit(s) execute quantum circuits that are precompiled and described by the quantum computer circuit description. The quantum processing unit(s) can be oneor more of, but are not limited to: (a) a superconducting quantum computer (b) an ion trap quantumcomputer; (c) a fault-tolerant architecture for quantum computing; and/or (d) a topological quantum architecture (e.g., a topological quantum computing device using Majorana zero modes).

Therefore, the examiner submits the quantum computing device would encompass “(c) a fault-tolerant architecture for quantum computing; and/or (d) a topological quantum architecture”.
	The examiner notes the fault-tolerant quantum computer has not been realized as of yet. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer …is more than a decade away.”  

A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”.
Therefore, since one of ordinary skill would not be able to make and use a fault tolerant quantum computer, the examiner submits the applicant fails to enable the full scope of the claimed invention. 

The existence of working examples
	The inventor has not provide any working examples using fault tolerant quantum computer. 
The nature of the invention
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 
Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817